Citation Nr: 1826483	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-20 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to service connection for a right knee disability, including osteoarthritis.   

3.  Entitlement to service connection for right plantar and calcaneal spurs.

4.  Entitlement to service connection for a heart disability, characterized as aortic valve stenosis, to include as due to exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  April 2012 and October 2012, rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

VA treatment records were also added to the claims file since the issuance of the most recent statement of the case.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the issues herein decided.  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304 (c) (2017).

The issues of entitlement to service connection for peripheral vascular disease and a claim for an increased rating for residuals of a shell fragment wound mid-calf of the right leg have been raised by the record in a March 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran has tinnitus that had onset during active service.

2.  The Veteran's heart disability was not incurred during service or within one year of discharge from active duty, and the post-service diagnosis is not related to presumed exposure to Agent Orange.

3.  The most probative evidence of record shows that the Veteran's right knee  disability is not related to his military service, or a service-connected disability.

4.  The most probative evidence of record shows that the Veteran's right plantar and calcaneal spurs are not related to his military service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for right plantar and calcaneal spurs have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such cardiovascular disease, arthritis, and such as an organic disease of the nervous system such as tinnitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  With respect to chronic diseases under 38 C.F.R. § 3.309(a), continuity of symptomatology alone can be sufficient to establish service connection.  Walker.

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e). 

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. §  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The amended provisions require that service connection may not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Tinnitus

The Veteran contends that he developed tinnitus due to excessive noise exposure from combat service in Vietnam.  Specifically, he has described noise exposure from small arms, artillery and land mine explosion.  The Veteran denied civilian or recreational noise exposure following discharge from service. 

The Veteran is competent to testify to observable symptoms such as ringing in his ears and has done so credibly during the course of this claim, including during a October 2011 VA examination.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, a current disability has been established.  The evidence shows that he served in combat in Vietnam and was awarded the Combat Infantry Badge and Purple Heart medal, among other decorations.  Accordingly, his reported in-service acoustic trauma is conceded.  See 38 U.S.C. §  1154 (b) (West 2012) (noting that for combat Veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The remaining question, then, is whether the Veteran's current tinnitus is related to that in-service acoustic trauma.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.   

The service treatment records do not document any complaints consistent with tinnitus.  The induction and separation audiograms indicate normal hearing however there was a 15 decibel shift in hearing levels bilaterally.  After service, in connection with the current claim for benefits, the Veteran reported onset of tinnitus in May 1969.  A VA audio examination report in October 2011 reflects reports of tinnitus having onset three to four years earlier.  The examiner opined that the condition was less likely than not caused by or a result of military noise exposure because onset of tinnitus did not coincide with acoustic trauma in the military. 

A veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board is cognizant that, while the Veteran has reported onset of tinnitus in service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service.  However, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, assertions from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, the Board finds that the Veteran's competent and credible contentions provide a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Heart disability

The Veteran contends that he developed a heart disability as a result to exposure to Agent Orange while serving in the Republic of Vietnam during the Vietnam War.  

At the outset, the Board notes that the Veteran's personnel records show that he served in the Republic of Vietnam during the Vietnam War, and he was awarded the Combat Infantry Badge and a Purple Heart, among other decorations.  Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d).

The Veteran has been diagnosed with hypertensive vascular disease, aortic valve stenosis and carotid artery stenosis, which are not diseases that are presumptively linked to herbicide exposure.  

In this regard, on VA examination in September 2012, the VA examiner noted that ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery, and stable unstable and Prinzmetal's angina.  

"Ischemic heart disease", however, did not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke or any other condition that did not qualify as ischemic heart disease.  

The examiner determined that the Veteran did not have "ischemic heart disease" and noted that the Veteran was diagnosed with aortic valve stenosis in 2011, which was different from "ischemic heart disease" (the presumptive disability), and indicated that a review of the evidence failed to show a diagnosis or treatment for ischemic heart disease.  The examiner reported that there was no evidence that associated aortic valve stenosis with Agent Orange exposure, and as such, aortic valve stenosis was not a presumptive Agent Orange condition.  Notably, none of the Veteran's treating physicians have diagnosed ischemic heart disease.  

As noted above, however, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee, supra; 38 C.F.R. §§ 3.307 (d); 38 C.F.R. § 3.309 (e).

The service treatment records show that on service entrance the Veteran reported a history of chest pain, however, his heart was clinically evaluated as normal.  A July 1969 x-ray report of the chest that revealed no heart abnormalities.  On separation from service the Veteran again endorsed a history of chest pain, but his heart and vascular system were clinically evaluated as normal.  The remainder of the service treatment records contain no complaints, history or findings consistent with a heart disorder.  

After service, VA treatment records after 2011 reflect a finding of mild aortic valve stenosis, hypertensive vascular disease, and carotid artery stenosis.  This was many years after service and cannot provide a basis for granting service connection. 

In reviewing the evidence of record, there is no evidence to grant service connection for a heart disability.  First, as the evidence does not show that a heart disability first manifested in service, or within the first year of separation from service, the Veteran is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disease present to a compensable degree within the first post-service year.  Accordingly, competent evidence linking the current heart disability to service is needed to substantiate the claim. 

As for service connection for heart disease, initially noted many years after service, and service, the weight of the competent medical evidence is against the claim.  

In May 2012 a VA physician stated that given the Veteran's prior Agent Orange  exposure in Vietnam, it was his belief that the Veteran was at risk of developing coronary artery disease.  The physician explained that his belief was based on the fact that the Veteran carried diagnoses of diabetes and peripheral vascular disease which were considered equivalent to coronary artery disease.  The physician reiterated that the Veteran's current and potential medical conditions, including  peripheral arterial vascular disease, carotid arteries, coronary artery disease, and diabetes, were as likely as not related to his prior military service and Agent Orange exposure.  

The physician did not assert, and the evidence does not show, that the Veteran has been diagnosed with coronary artery disease.  Indeed, if he were diagnosed with coronary artery disease, which is ischemic heart disease, he would be entitled to presumptive service connection due to conceded exposure to Agent Orange.  However, that is not the case here.  

To the extent the physician opined that the Veteran's currently diagnosed carotid artery stenosis was due to exposure to Agent Orange, he did not provide a rationale or discussion to illustrate how the opinion was reached or what clinical data would support the opinion, simply suggesting it was possible (which no one would dispute - but that is not the standard of review) which is particularly problematic given that carotid artery stenosis is not one of the diseases presumptively associated with Agent Orange exposure.  Accordingly, the opinion is  assigned little, if any, probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

On VA examination in September 2012 the examiner found that there was no evidence of ischemic heart disease, rather, the Veteran had been diagnosed in 2011 with mild aortic valve stenosis mild.  Ischemic heart disease did not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Therefore, aortic valve stenosis was less likely as not incurred in or caused by service, including exposure to Agent Orange because there was no medical evidence of a nexus between aortic valve stenosis and Agent Orange exposure.  

The examiner further found that the Veteran's mild aortic stenosis was less likely as not related to the complaints of chest pain and tightness in service.  The examiner explained that mild aortic stenosis was a common finding for the Veteran's age group and was most likely not related to the atypical chest pain episodes he experienced during service.  

The Board finds the opinion of the VA examiner in September 2012 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current heart disability as a result of service, to include presumed Agent Orange exposure.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran had a diagnosis of ischemic heart disease, nor was a heart disorder incurred in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his current heart disability was due to service.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  

To the extent the Veteran believes that his current heart condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, diagnosing and determining the etiology of a heart disorder requires medical testing and expertise, and is not based on observable facts or symptoms.  Moreover, the Veteran has not reported a contemporaneous diagnosis of a heart condition during service.  Accordingly, his opinion as to the diagnosis or etiology of his heart disease is not competent medical evidence. 

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's heart disability is related to service, to include exposure to Agent Orange.  Moreover, heart disease was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107 (a) (West 2012).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for heart disease is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.

3. Right knee disability and right foot plantar and calcaneal spurs

The Veteran contends that his current right knee disability and right foot calcaneal and plantar spurs were incurred in service when he injured his right calf in an explosion.  In the alternative, he contends the current disorders are secondary to the service-connected residuals shell fragment wound right mid-calf. 

The Veteran has documented degenerative joint disease of the right knee, as well as  calcaneal and plantar spurs in the right foot, as reflected on VA examination and treatment reports.  Thus, the remaining question before the Board is whether his current disabilities are related to service.  

The service treatment records show that the Veteran injured his right calf in service.  On separation from service in January 1971, the Veteran denied a history or foot or knee trouble, and his feet and lower extremities were clinically evaluated as normal.  

After service, a VA examination report in May 1980 noted normal range of motion of the right knee.  Imagining studies revealed no right knee abnormalities and the knee and ankle joints were intact.  A September 2011 VA examination report noted that the Veteran incurred a shrapnel wound to the right calf when a mortar round booby trap went off.  The examiner noted no bones were affected during the incident.  

Imaging studies in May 2012 revealed mild degenerative joint disease of the right knee, as well as moderate plantar and calcaneal spurs.  

Based on the evidence noted above, the Board finds that a chronic right knee or right foot disability was not shown in service, and arthritis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disabilities to service is needed to substantiate the claims.

On the question of medical causation, the weight of the evidence is against the claims.  

On VA examination in September 2012 the Veteran sustained a shell fragment wound to the right mid-calf in the military.  The examiner noted osteoarthritis with narrowing of medial tibio-femoral compartment of the right knee diagnosed in 2012.  The examiner opined that osteoarthritis of the right knee was less likely than not incurred in, caused by, or aggravated by the claimed in-service injury or event.  The examiner further stated that osteoarthritis of the right knee was unrelated to, or aggravated by, the shell fragment wound right mid-calf.  The examiner explained that the knee joint was a joint very commonly affected by degenerative arthritis and the main factor in its development was the aging process.  

The Board finds the opinion of the VA examiner in September 2012 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current right knee disability as a result of service or a service-connected disability.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran sustained knee trauma or a disorder in service, nor were the current findings concerning the right knee caused or aggravated by the service connected residuals shell fragment wound to the right mid-calf.  The physician considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his current right knee disability was due to service or the service-connected disorder.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  

Significantly, there is no competent medical opinion of record linking the current right knee disability or right foot disorder to service, to include documented right leg trauma therein, or the service-connected residuals of a shell fragment wound to the right mid-calf.

Additionally, with respect to the Veteran's right foot plantar and calcaneal spurs, given the absence of in-service evidence of chronic manifestations of the Veteran's disorder on appeal, and no evidence of the disorder for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Indeed, the available records and medical evidence are sufficient to make an adequate determination as to this claim.

The Board has considered the statements from the Veteran asserting that his current right knee and foot disorders had onset in service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right knee disability and right foot calcaneal and plantar spurs, is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Additionally, to the extent the Veteran is asserting continuity of symptomatology from service (which is not, overall, clear), the Board finds such statements inconsistent with the overall record.  To the extent that the Veteran now claims onset of right knee and right foot problems in service, the service treatment records failed to document degenerative changes of the right knee and foot or a chronic right knee or foot disability, (while noting other problems, clearly indicating the Veteran's willingness to address problem he had in service with medical provides at that time) and on separation from service his knee and foot were clinically evaluated as normal and he denied a history of foot or knee problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Thus, the Veteran has not credibly shown that his present complaints of right knee and foot problems continued since service as this is inconsistent with the service treatment records, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  

Simply stated, both the best medical evidence in this case, and the facts of this case, provide highly probative evidence against this claims. 

In summary, there is no competent evidence of arthritis of the knee or findings of foot spurs in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Moreover, the most probative and persuasive evidence is against a finding that his current lumbar spine disability is related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a right knee disability and right foot calcaneal and plantar spurs.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for tinnitus is granted.

Entitlement to service connection for a heart condition, to include as due to exposure to Agent Orange, is denied.   

Service connection for a right knee disability, including osteoarthritis, is denied.   

Service connection for right plantar and calcaneal spurs is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


